DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2021-07-06 (2x) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely 

Claims 1-20 are rejected on the ground of nonstatutory double patenting over U.S. Patent No. 10594658, which is directed towards preventing DNS over HTTPS.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are anticipated by the claims of the parent patent.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-3 and are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in 
Claim 1 recites the limitation “determining whether a network host at the network address is able to resolve a DNS request over HTTPS”; however, the original disclosure does not support the scope of the genus claimed and thus fails to satisfy the written description requirement; See MPEP § 2161.01(I).  That is, the generic scope of determining whether a network host at the network address is able to resolve a DNS request over HTTPS encompasses a wide range of solutions that are not adequately described to support the genus claim limitation.  Instead, the Specification merely supports a DNS over HTTPS (DoH) Blocker that checks if an addressed host exists in a table of known DoH servers (e.g. [0043]) and if the host is not on the list, testing to see if the addressed host responds to a DoH request (e.g. [0044], [0046]-[0050], and Fig. 4).
There are a number of different technologies encompassed by the claim limitation that are not supported by the Specification.  For example, determination of whether an addressed host server could perform DoH could be implemented via some form of TLS Inspection of the HTTPS packet, application logging, fingerprinting with Zeek, statistical pattern matching with RITA, or simply blocking well-known DoH providers; See Hjelm.  This small handful of potential (yet undescribed) solutions are just a portion of the solution space encompassed by the generic claim limitation.  
That is, the Specification supports only a single species of “determining whether a network host at the network address is able to resolve a DNS request over HTTPS” by checking Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171.  Thus, the claim limitation is not adequately supported by the specification as filed.
Claims 14 and 20 are rejected under a similar rationale.  The “testing” of dependent claims 2, 8, and 16 do not per se add anything meaningful to the scope of the “determining” limitation and thus are not sufficient to traverse the rejection.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.  Conversely, the dependent claims NOT included in the statement of rejection have cured the deficiencies of their parent claim(s).

Claims 1-3 and 7-20 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a DNS over HTTPS (DoH) Blocker that checks if an addressed host exists in a table of known DoH servers (e.g. [0043]) and if the host is not on the list, testing to see if the addressed host responds to a DoH request (e.g. [0044], [0046]-[0050], and Fig. 4), does not reasonably provide enablement for “determining whether a network host at the network address is able to resolve a DNS request over HTTPS” as claimed.  The specification does not 
Claim 1 recites the limitation “determining whether a network host at the network address is able to resolve a DNS request over HTTPS”; however, the original disclosure does not support the scope of the genus claimed and thus fails to satisfy the enablement requirement; See MPEP § 2161.01(III).  In determining whether undue experimentation is needed relies on the following factors: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure; Wands, 858 F.2d at 737, 8 USPQ2d 1404.
Even considering factors 2, 4, and 5 in applicant’s favor (ordinary skill in the art is a high level of expertise in network security, with the nature of the invention in such a field, wherein the field is of the highest level of predictability), the other Wands factors are not in applicant’s favor.  That is, factors: (1) breadth of the claim limitation is significant and encompasses entire fields of solutions (as noted in the written description rejection at ¶5), the (3) state of the prior art at the time of filing is nascent (see e.g. chemlud – a “hero member” on OpnSense inquiring as to whether there was “any way to block” “DNS over HTTPS” and receiving replies from other “hero members” comments as to the difficulty of such a task, one even stating that “An IPS cannot block DoH as it should look like normal web traffic”), (6) the inventor gave sufficient direction for a particular embodiment, but provided no direction for species outside the particular embodiment (as noted in the written description rejection at ¶5), (7) there appear to public existence of working examples at the time of filing in the field of blocking DoH service providers, and (8) while the quantity of experimentation within the supported scope is relatively trivial for one of ordinary skill in the art, the quantity of experimentation outside the supported scope is unknowable because the field of DoH blocking is only just emerging.
Thus, the Examiner finds that the full scope of claim limitation is not enabled by the Specification as filed.
Claims 14 and 20 are rejected under a similar rationale.  The “testing” of dependent claims 2, 8, and 16 do not per se add anything meaningful to the scope of the “determining” limitation and thus are not sufficient to traverse the rejection.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.  Conversely, the dependent claims NOT included in the statement of rejection have cured the deficiencies of their parent claim(s).

Claims 3-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, Claim 3 recites the limitation “the DNS query”, and there is insufficient antecedent basis for this limitation in the claim.  Claims 4-6 are rejected under a similar rationale.

Claim 15 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to contain a reference to a claim previously set forth.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.  For prior art examination purposes, it will be interpreted as depending on preceding claim 14 rather than following claim 16.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by OpnSense.

With respect to independent claim 1, OpnSense
(a) receiving an HTTPS network packet addressed to a network address {p. 1: “block access to DNS servers via https (e.g. via a list of DNS servers)”; receiving packet is implied in blocking access}.
(b) determining whether a network host at the network address is able to resolve a DNS request over HTTPS {pp. 1 & 3: “Blocking these hosts would be a good start” or “Block the DoH resolver IPs via PF (blacklists tend to be incomplete)”}.
(c) when the network host is determined to be able to resolve the DNS request over HTTPS, blocking the HTTPS network packet {p. 1: “block access to DNS servers via https (e.g. via a list of DNS servers)”}.

With respect to dependent claim 2, OpnSense discloses (d) testing to determine whether the network host at the network address supports DNS over HTTPS {pp. 1 & 3: “Blocking these hosts would be a good start” or “Block the DoH resolver IPs via PF (blacklists tend to be incomplete)”; testing could be as simple as checking a known blacklist}.

With respect to dependent claim 7, OpnSense discloses wherein steps (a)-(c) are executed by a network firewall between a private network that originated the HTTPS network packet and the network host {p. 1: “block access to DNS servers via https (e.g. via a list of DNS servers)”; whatever is responsible for the blocking meets the definition of a firewall}.

With respect to claims 14-15, a corresponding reasoning as given earlier in this section with respect to claims 1-2 applies, mutatis mutandis, to the subject matter of claims 14-15; 

With respect to claim 20, a corresponding reasoning as given earlier in this section with respect to claim 1 applies, mutatis mutandis, to the subject matter of claim 20; therefore, claim 20 are rejected, for similar reasons, under the grounds as set forth for claim 1.


Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 8-14 and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and/or (d), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Drew Hjelm (“A New Needle and Haystack: Detecting DNS over HTTPS Usage”, Global Information Assurance Certification Paper, Accepted: 2019-August-26, Published: 2019-September-10, <https://www.giac.org/paper/gcia/12934/needle-haystack-detecting-dns-https-usage/159127>, hereinafter “Hjelm”) teaches detecting DNS over HTTPS (DoH).  In particular, DoH detection is performed using TLS Inspection of the HTTPS packet, application logging, fingerprinting with Zeek, statistical pattern matching with RITA, or simply blocking well-known DoH providers.  Note: although Hjelm was accepted by GIAC one day prior to the effective filing date of the claimed invention, the Examiner has been unable to locate any copies of Hjelm that were published prior to the effective filing date of the claimed invention; thus, it does not appear that Hjelm was publically available prior to the effective filing date of the claimed invention and correspondingly, the Examiner does not consider Hjelm to be prior art.  It is, however, relevant for determining the scope of claim limitations and the resulting §112 analysis. 

OpnSense (“DNS over HTTPS - any way to block?”, <https:// forum.opnsense.org/ index.php?topic=12238.0>, posts from 2019-03-28 to 2019-04-10, hereinafter “OpnSense”) teaches blocking known DoH hosts.

Wyschogrod et al. (US Pre-Grant Publication No. 20120054860-A1, hereinafter “Wyschogrod”) teaches detecting covert DNS tunnels using n-grams.

Reddy et al. (US Pre-Grant Publication No. 20160380975-A1, hereinafter “Reddy”) teaches a proxy server of a security as a service (SecaaS) function that is able to inspect hypertext transfer protocol (secure) (HTTP(S)) traffic.  

Levow et al. (US Pre-Grant Publication No. 20100146260-A1, hereinafter “Levow”) teaches blocking HTTPS requests except those that go through a secure proxy.  

The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention.  For example, OpnSense-Wyschogrod-Reddy-Levow in combination do not disclose “testing to determine whether the network host at the network address supports DNS over HTTPS”, wherein such test is performed by sending a DNS query to the network host to determine whether the network host at the network address resolves a domain name over HTTPS, within the context of the claimed invention as a whole, as recited in claims 4, respectively.
Although OpnSense discloses detection of DNS over HTTPS, OpnSense does not disclose testing whether a network host is functioning as a DNS server by sending it DNS queries over HTTPS and analyzing the response, Wyschogrod has a similar deficiency.  Reddy performs testing via actually examining the HTTPS session content itself by using a trusted proxy, but is similarly deficient in querying the network host and analyzing the response.  Levow merely blocks HTTPS that do not go through a proxy, which could then discover DNS tunnels, but again – there is no disclosed testing in the manner as claimed.  Finally, the Examiner recognizes that network probing is a common practice for network testing; however, the Examiner has been 
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious “testing to determine whether the network host at the network address supports DNS over HTTPS”, wherein such test is performed by sending a DNS query to the network host to determine whether the network host at the network address resolves a domain name over HTTPS, within the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/Primary Examiner, Art Unit 2491